DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 17, 18 and 20-27 are allowed.
	Claims 1-9, non-elected without traverse, have been canceled.
	Claims 10-16 have been canceled.
	Claim 19 is canceled.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claim 19.
B.	Claim 17, line 7: Delete “to the” and insert --- “to the respective” ---.
C.	Claim 17, line 13: Delete “and the” and insert --- “and the respective” ---.
D.	Claim 17, at the end of the last line 14: Delete “supports” and insert --- “supports; wherein the leadless PA package further comprises:
	a central isolation wall mounted to the die mount surface and electrically coupled to the base flange, the first RF power die positioned adjacent a first side of the central isolation wall; and
	a second RF power die positioned adjacent a second, opposing side of the central isolation wall” ---.
E.	Claim 20, line 1: Delete “claim 19” and insert --- “claim 17” ---.
F.	Claim 21, line 1: Delete “claim 19” and insert --- “claim 17” ---.
G.	Claim 22, line 1: Delete “claim 19” and insert --- “claim 17” ---.
H.	Claim 24, line 1: Delete “claim 19” and insert --- “claim 17” ---.
Authorization for this examiner's amendment was given in a telephone interview with Sherry Gourlay on 3/23/22.
 				
Reasons for Allowance
3.	Closest Prior Art: US Pat. Appln. Pub. 2016/0254217 (Package Module of Power Conversion Circuit and Manufacturing method thereof- Lu et al.,).
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a first radio frequency (RF) power die attached to the die mount surface of the base flange and electrically interconnected with the electrically-conductive pillar supports; pillar contacts electrically coupled to the respective electrically-conductive pillar supports and projecting therefrom in the package height direction”, “topside input/output (I/O) terminals accessible from the package topside surface and electrically interconnected with the first RF power die through the pillar contacts and the respective electrically-conductive pillar supports” and “a central isolation wall mounted to the die mount surface and electrically coupled to the base flange, the first RF power die positioned adjacent a first side of the central isolation wall; and a carrier second RF power die positioned adjacent a second, opposing side of the central isolation wall” in a leadless power amplifier package.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811